                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

FREDERICK BANKS,                               )
                                               )
                       Petitioner,             )       Civil Action No. 2:19-cv-942
                                               )
               v.                              )       Senior Judge Nora Barry Fischer
                                               )       Magistrate Judge Patricia L. Dodge
ED LEA, et al.,                                )
                                               )
                       Respondents.            )

                                     MEMORANDUM ORDER

       On June 28, 2019, the Court received a petition for a writ of habeas corpus from the

petitioner, Frederick Banks (“Banks”), who is subject to vexatious-litigant orders and did not

receive the required authorization to file this lawsuit. This case was referred to a United States

Magistrate Judge in accordance with 28 U.S.C. § 636(b)(1) and Rule 72 of the Local Rules for

Magistrate Judges. On August 16, 2019, the magistrate judge issued a Report and

Recommendation (ECF No. 9) in which she recommended that this case and the motion for leave

to proceed in forma pauperis (ECF No. 4) be dismissed because Banks did not receive

authorization to file this lawsuit, as required by the vexatious-litigant orders.

       Banks’s objections to the Report and Recommendation were due by September 3, 2019.

He did not file any objections. After de novo review of the petition and documents in this case,

together with the Report and Recommendation, the following order is entered:

       AND NOW, this 30th day of September, 2019;

       IT IS HEREBY ORDERED that this case and the motion for leave to proceed in forma

pauperis (ECF No. 4) are dismissed because Banks did not receive authorization to file this

lawsuit, as required by the vexatious-litigant orders. The Report and Recommendation (ECF

                                                   1
No. 9) of Magistrate Judge Patricia L. Dodge, filed on August 16, 2019, is adopted as the opinion

of the court.

        The Clerk is directed to mark this case CLOSED.



                                                     /s/ Nora Barry Fischer
                                                     Nora Barry Fischer
                                                     United States Senior District Judge



cc:     Frederick H. Banks
        DOC & POD Number 120759, 2F
        Allegheny County Jail
        950 2nd Ave.
        Pittsburgh, PA 15219-3100 (via first class mail)




                                                2
